Citation Nr: 1023741	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability 
manifested by low back pain.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for osteoarthritis.

9.  Entitlement to service connection for cervicalgia, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for erectile 
dysfunction.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for fatigue, to 
include as due to an undiagnosed illness.

13.  Entitlement to service connection for depression.

14.  Entitlement to service connection for dizziness.

15.  Entitlement to service connection for right shoulder 
pain.

16.  Entitlement to service connection for peripheral 
vascular disease.

17.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The Veteran had active military service from September 1970 
to September 1973 and March 2003 to September 2004.  He also 
served in the Tennessee Army National Guard from July 1975 to 
July 2007.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In 
September 2006, the RO denied service connection for 
hypertension, depression, low back pain, dizziness, 
sinusitis, GERD, and right shoulder pain.  The issue of 
entitlement to service connection for back pain has been 
modified as shown on the cover to comport with the evidence 
of record.  The RO denied service connection for asthma in 
September 2007.  The Veteran filed a notice of disagreement 
with the denial of asthma in April 2008; and after a 
statement of the case was sent in May 2009, the Veteran 
submitted a VA-Form 9 substantive appeal in June 2009.  The 
RO construed the asthma issue as a claim to reopen, but the 
original service connection claim for asthma is the issue on 
appeal.  In October 2008, the RO denied service connection 
for chronic obstructive pulmonary disease, peripheral 
vascular disease, allergies, bilateral hearing loss, 
cervicalgia, erectile dysfunction, fatigue, sleep apnea, and 
osteoarthritis.  The claims for fatigue and cervicalgia have 
been modified to include as due to an undiagnosed illness.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO in April 
2010.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for 
hypertension, a disability manifested by low back pain, 
sinusitis, asthma, chronic obstructive pulmonary disease, 
allergies, bilateral hearing loss, cervicalgia, erectile 
dysfunction, fatigue, sleep apnea, and osteoarthritis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

At the April 2010 Board hearing, prior to the promulgation of 
a decision, the Veteran submitted testimony and a written 
statement withdrawing his service connection claims for 
depression, dizziness, GERD, right shoulder pain, and 
peripheral vascular disease.


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for depression, the 
Board does not have jurisdiction to consider the claim and it 
is dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for dizziness, the 
Board does not have jurisdiction to consider the claim and it 
is dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2009).

3.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for GERD, the Board 
does not have jurisdiction to consider the claim and it is 
dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2009).

4.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for right shoulder 
pain, the Board does not have jurisdiction to consider the 
claim and it is dismissed. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

5.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for peripheral 
vascular disease, the Board does not have jurisdiction to 
consider the claim and it is dismissed. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the April 2010 hearing, prior to the promulgation of a 
decision, the Veteran submitted testimony and a written 
statement withdrawing his service connection claims for 
depression, dizziness, GERD, right shoulder pain, and 
peripheral vascular disease.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Appeals withdrawn on record 
at a hearing are an exception to the requirement for a 
written withdrawal. See 38 C.F.R. § 20.204(b).

As the Veteran has withdrawn his appeal with respect to the 
service connection claims for depression, dizziness, GERD, 
right shoulder pain, and peripheral vascular disease, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction and these issues are dismissed.


ORDER

The appeal with respect to the claim for entitlement to 
service connection for depression is dismissed.

The appeal with respect to the claim for entitlement to 
service connection for dizziness is dismissed.

The appeal with respect to the claim for entitlement to 
service connection for GERD is dismissed.

The appeal with respect to the claim for entitlement to 
service connection for right shoulder pain is dismissed.

The appeal with respect to the claim for entitlement to 
service connection for peripheral vascular disease is 
dismissed.


REMAND

The Veteran had two periods of active duty service from 
September 1970 to September 1973 and March 2003 to September 
2004.  He also served in the Tennessee Army National Guard 
from July 1975 to July 20007.  The RO has not requested the 
Veteran's treatment records for his period of active duty 
service from March 2003 to September 2004.  The Veteran 
submitted copies of records for this period of time that he 
had available, which include pre and post-deployment 
evaluations but the records appear to be incomplete.  Efforts 
should be made to ensure that all of the Veteran's service 
treatment records for his period of service from March 2003 
to September 2004 are in the file.

Some of the Veteran's claims can be construed as service 
connection claims for undiagnosed illnesses due to service in 
the Southwest Asia theater of operations pursuant to 
38 C.F.R. § 3.317.  Therefore, the Veteran should receive the 
proper notice of what is necessary to substantiate these 
types of claims.

Hypertension  

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins.  These must be confirmed by readings 
taken two or more times on at least three different days. Id.

The service treatment records for the Veteran's first period 
of service are negative for any findings of hypertension or 
elevated blood pressure readings.  At discharge from service 
in September 1973, the blood pressure reading was 122/76.  

The Veteran had elevated blood pressure readings in February 
1996 with a reading of 140/92.  

The first diagnosis of record of hypertension is in March 
1999, which is four years prior to entry into the Veteran's 
second period of active duty service.  Thus, the issue for 
consideration is whether the Veteran's hypertension was 
aggravated during his service from March 2003 to September 
2004.  A medical opinion is necessary to address this matter.  
Also, as noted above, the service treatment records for the 
second period of service need to be obtained, as well.

Low back disability

The Veteran asserts that his back started hurting after 
hauling heavy loads during his service in Iraq.  He 
complained of low back pain, painful joints, and muscle aches 
in June 2004 on his post-deployment physical during active 
duty service.

The Veteran served in Iraq and Kuwait from March 16, 2003 to 
July 23, 2004 and earned the Combat Action Badge and the 
Bronze Star Medal.  Satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 C.F.R. 
§ 3.304(d).    

The first complaints of muscular tension in the back of 
record are in January 2003, which is two months prior to the 
Veteran's entry into his second period of active duty 
service.  The first diagnosis of a back disability is in 
September 2006 per magnetic resonance imaging (MRI) studying, 
which is two years after discharge.  The impression was very 
mild bilateral lateral disk bulging at L2-L3, L3-L4, and L4-
L5; and mild degenerative facet changes at L4-L5 and L5-S1.  

A medical opinion is necessary to address whether the back 
disability is related to the Veteran's second period of 
active duty service.  Also, the service treatment records for 
the second period of service need to be obtained before this 
determination can be made.

Sinusitis and allergies

Sinusitis was first diagnosed in February 1999, prior to the 
Veteran's entry into his second period of active duty service 
from March 2003 to September 2004.  Thus, the issue is 
whether the sinusitis was aggravated during this period of 
service beyond its normal progression.  

The Veteran served in Iraq and Kuwait from March 16, 2003 to 
July 23, 2004.  At the June 2004 post-deployment health 
assessment, the Veteran complained of frequent exposure to 
industrial pollution and sand/dust and occasional exposure to 
environmental pesticides, smoke from oil fire, smoke from 
burning trash or feces, vehicle or truck exhaust fumes, JP8 
or other fuels, fog oils, solvents, and paints.  

A medical opinion is necessary to address whether the 
Veteran's sinusitis was aggravated beyond its normal 
progression during the Veteran's period of service from March 
2003 to September 2004.

With respect to the service connection claim for allergies, 
diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities. 
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing. 38 C.F.R. § 3.380.

Given the Veteran's exposure to the industrial pollution and 
sand/dust in addition to the other exposures, a medical 
opinion is necessary to determine whether the Veteran's 
allergies were aggravated beyond the normal progress of the 
disorder during his second period of service.  

The Veteran's service treatment records for this period of 
service also need to be obtained before these opinions can be 
provided.

COPD and asthma

The Veteran had complaints of shortness of breath in December 
2004, three months after his discharge from his second period 
of service.  He was diagnosed with asthma in October 2006.  
He was diagnosed with a chronic lung disorder in February 
2007; a February 2007 pulmonary function test noted a severe 
obstruction.  Chronic obstructive pulmonary disease was 
diagnosed in October 2007.  

As mentioned, he complained of frequent exposure to 
industrial pollution and sand/dust and occasional exposure to 
environmental pesticides, smoke from oil fire, smoke from 
burning trash or feces, vehicle or truck exhaust fumes, JP8 
or other fuels, fog oils, solvents, and paints during his 
service in Iraq and Kuwait from May 16, 2003 to July 23, 
2004.  He also has a history of being a chronic smoker.  

A medical opinion is necessary to determine whether his 
asthma or chronic obstructive pulmonary disease is related to 
his second period of service.  The service treatment records 
for this period of service are also necessary before an 
opinion can be provided.

Bilateral hearing loss

On the Veteran's June 2004 post-deployment health assessment, 
the Veteran complained of frequent exposure to loud noises.  
He also earned the Combat Action Badge and the Bronze Star 
Medal for his service in Iraq and Kuwait from May 16, 2003 to 
July 23, 2004.  Exposure to acoustic trauma due to combat 
service is consistent with the circumstance, conditions, or 
hardships of such service.  See 38 C.F.R. § 3.304(d).  

The first evidence of a hearing loss diagnosis is in February 
2007, three years after discharge from service.  

Thus, a medical opinion is necessary to determine whether the 
current bilateral hearing loss disability is related to his 
second period of service.  In order to make this assessment, 
the service treatment records for the second period of 
service need to be obtained.

Osteoarthritis and cervicalgia

On the Veteran's June 2004 post-deployment health assessment, 
the Veteran complained of swollen, stiff, or painful joints, 
muscle aches, and tingling or numbness in the hands and feet.  
An August 2006 treatment record notes a diagnosis of 
cervicalgia.  He was diagnosed with arthritis and myalgias in 
November 2006, two years after discharge from his second 
period of service.  In September 2007, he was diagnosed with 
osteoarthritis.  A November 2008 evaluation showed a 
diagnosis of osteoarthritis and fibromyalgia.  

A medical opinion is necessary to determine whether any of 
the present diagnoses are related to the Veteran's second 
period of service.  In making this determination, the 
examiner should consider whether the Veteran has a qualifying 
chronic disability from an undiagnosed illness.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans. See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. See 38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6- 
month period of chronicity.  See 38 C.F.R. § 3.317(a)(2), 
(3).

Erectile dysfunction

The record shows the first diagnosis of erectile dysfunction 
in January 2005, which is less than one year after the 
Veteran's discharge from his second period of service in 
September 2004.  After any additional service treatment 
records are obtained, a medical opinion should be provided to 
determine whether the Veteran's erectile dysfunction first 
manifested in service.  The Veteran also is service connected 
for posttraumatic stress disorder (PTSD).  Thus, the opinion 
should also address whether the PTSD (including any 
antidepressant or antianxiety medication) has caused or 
aggravated the Veteran's erectile dysfunction.

Sleep apnea and fatigue

The Veteran complained of insomnia in March 2000, three years 
prior to his entry into his second period of service.  The 
post-deployment health assessment form was negative for any 
complaints of fatigue or sleep disorder.  Post-service 
records show findings of insomnia in July 2006, and insomnia 
and fatigue in October 2006.  The Veteran was diagnosed with 
sleep apnea in October 2007.  

After the Veteran's service treatment records for his second 
period of service from March 2003 to September 2004 are 
obtained, a medical opinion should be provided to determine 
the likelihood that the sleep apnea or fatigue first 
manifested during active duty service.  The medical 
assessment should also include a determination of whether the 
fatigue can be considered a qualifying chronic disability due 
to an undiagnosed illness, pursuant to 38 C.F.R. § 3.317.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Contact the Records Management Center 
in St. Louis, Missouri to obtain the 
Veteran's service treatment records for 
his period of active duty service in the 
Army from March 2003 to September 2004.  
Notify the Veteran of all attempts to 
obtain these records.  A response from the 
Records Management Center is required.  If 
necessary, follow-up attempts should be 
made with the appropriate records 
facilities.

2.  Send the Veteran the proper notice for 
his claims that includes the criteria for 
substantiating a claim based on 
undiagnosed illness due to service in the 
Southwest Asia theater of operations, 
pursuant to 38 C.F.R. § 3.317. 

3.  After completion of #s 1 and 2, 
schedule the Veteran for a VA examination 
with a physician to address the etiology 
of the Veteran's hypertension.  
Specifically, the physician should state 
whether it is at least as likely as not 
(50 percent chance or greater) that the 
Veteran's hypertension that pre-existed 
his second period of service was 
aggravated beyond the normal progression 
of the disease during his second period of 
service from March 2003 to September 2004.

The claims file, including any additional 
service treatment records added to the 
file, must be reviewed in conjunction with 
the examination.  A rationale for all 
opinions must be provided.  

4.  After completion of #s 1and 2, 
schedule the Veteran for an orthopedic 
evaluation with a VA physician to 
determine whether it is at least as likely 
as not (50 percent chance or greater) that 
any current disability in the lumbar spine 
is related to his second period of active 
duty service from March 2003 to September 
2004.  The Veteran served in combat in 
Iraq and Kuwait from May 16, 2003 to July 
23, 2004 and indicated that his back 
started to hurt from hauling heavy loads.  
He also complained of muscle tension in 
the back two months prior to his second 
period of active duty service in January 
2003.

The claims file, including  any additional 
service treatment records added to the 
file, must be reviewed in conjunction with 
the examination.  A rationale for all 
opinions must be provided.  

5.  After completion of #s1and 2, schedule 
the Veteran for a sinus and allergies 
examination with a VA physician to 
determine whether it is at least as likely 
as not (50 percent chance or greater) that 
his sinusitis and allergies were 
permanently aggravated in service beyond 
the normal progression of the disorders.  
The Veteran served in Iraq and Kuwait from 
March 16, 2003 to July 23, 2004 and 
complained of frequent exposure to 
industrial pollution and sand/dust and 
occasional exposure to environmental 
pesticides, smoke from oil fire, smoke 
from burning trash or feces, vehicle or 
truck exhaust fumes, JP8 or other fuels, 
fog oils, solvents, and paints.  

The claims file, including any additional 
service treatment records added to the 
file, must be reviewed in conjunction with 
the examination.  A rationale for all 
opinions must be provided.  

6.  After completion of #s 1and 2, 
schedule the Veteran for a VA respiratory 
examination with a VA physician to 
determine whether it is at least as likely 
as not (50 percent chance or greater) that 
the Veteran's current chronic obstructive 
pulmonary disease and asthma are related 
to his second period of service from March 
2003 to September 2004.  The Veteran 
served in Iraq and Kuwait from May 16, 
2003 to July 23, 2004 and complained of 
frequent exposure to industrial pollution 
and sand/dust and occasional exposure to 
environmental pesticides, smoke from oil 
fire, smoke from burning trash or feces, 
vehicle or truck exhaust fumes, JP8 or 
other fuels, fog oils, solvents, and 
paints.

The claims file, including any additional 
service treatment records added to the 
file, must be reviewed in conjunction with 
the examination.  A rationale for all 
opinions must be provided.  

7.  After completion of #s 1and 2, 
schedule the Veteran for a VA audiological 
evaluation to determine whether his 
present bilateral hearing loss disability 
is at least as likely as not (50 percent 
chance or greater) related to his period 
of active duty service from March 2003 to 
September 2004.  The Veteran had combat 
service in Kuwait and Iraq from May 16, 
2003 to July 23, 2004 and exposure to 
acoustic trauma is consistent with combat 
service.  He also complained of frequent 
exposure to loud noises on his post-
deployment evaluation in June 2004.

The claims file, including any additional 
service treatment records added to the 
file, must be reviewed in conjunction with 
the examination.  A rationale for all 
opinions must be provided.  

8.  After completion of #s 1and 2, 
schedule the Veteran for a VA examination 
with a physician to determine whether it 
is at least as likely as not (50 percent 
chance or greater) that the Veteran's 
cervicalgia and osteoarthritis are due to 
his second period of service from March 
2003 to September 2004.  

In making this assessment, the examiner 
also should state whether it is at least 
as likely as not that the Veteran has a 
qualifying chronic disability from an 
undiagnosed illness from his service in 
Iraq and Kuwait from May 16, 2003 to July 
23, 2004.  To be considered chronic, there 
must be a history of a minimum of six 
months duration.

The examiner should consider the Veteran's 
history including the following: On the 
Veteran's June 2004 post-deployment health 
assessment, the Veteran complained of 
swollen, stiff, or painful joints, muscle 
aches, and tingling or numbness in the 
hands and feet.  An August 2006 treatment 
record notes a diagnosis of cervicalgia.  
He was diagnosed with arthritis and 
myalgias in November 2006, two years after 
discharge from his second period of 
service.  In September 2007, he was 
diagnosed with osteoarthritis.  A November 
2008 evaluation showed a diagnosis of 
osteoarthritis and fibromyalgia.  

The claims file, including any additional 
service treatment records added to the 
file, must be reviewed in conjunction with 
the examination.  A rationale for all 
opinions must be provided.  

9.  After completion of #s1 and2, schedule 
the Veteran for a VA genitourinary 
examination with a physician to determine 
whether it is as least as likely as not 
(50 percent chance or greater) that the 
Veteran's erectile dysfunction first 
manifested itself in service.

The examiner also should state whether it 
is at least as likely as not that the 
Veteran's PTSD (including any 
antidepressant or antianxiety medication) 
has caused or aggravated the Veteran's 
erectile dysfunction beyond the normal 
progression of the disease.

The record shows the first diagnosis of 
erectile dysfunction in January 2005, 
which is less than one year after the 
Veteran's discharge from his second period 
of service in September 2004.  

The claims file, including any additional 
service treatment records added to the 
file, must be reviewed in conjunction with 
the examination.  A rationale for all 
opinions must be provided.  

10.  After completion of #s 1 and 2, 
schedule the Veteran for a VA examination 
with a physician to determine whether it 
is at least as likely as not (50 percent 
chance or greater) that the Veteran's 
sleep apnea and fatigue first manifested 
during the Veteran's second period of 
service from March 2003 to September 2004.  

In making this assessment, the examiner 
also should state whether it is at least 
as likely as not that the Veteran has a 
qualifying chronic disability from an 
undiagnosed illness from his service in 
Iraq and Kuwait from May 16, 2003 to July 
23, 2004.  To be considered chronic, there 
must be a history of a minimum of six 
months duration.

The claims file, including any additional 
service treatment records added to the 
file, must be reviewed in conjunction with 
the examination.  A rationale for all 
opinions must be provided.  

11.  Thereafter, any additional 
development deemed necessary should be 
conducted.  If any of the benefits sought 
on appeal remain denied, issue the Veteran 
and his representative a supplemental 
statement of the case and allow for a 
reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


